The appellant sought relief from a written agreement to purchase from the appellee a certain lot described in the agreement in accordance with a certain plat of the *Page 1021 
subdivision as recorded in a certain book of the Public Records of the county in which the land is located.
After executing the contract, which bound the seller to complete all paving of streets and cement sidewalks in front of all lots as shown by the plat and to expend money in appropriate landscaping and building of parks and which also provided that possession of the lot was tendered by the seller and accepted by the buyer and that the cash payment on the lot was a fair rental for the use and occupancy of the premises, the appellant left the State and did not return to Miami until February, 1926, two or three days after the due date of the first note. She alleges that she then inspected the lot for the first time and discovered that the lot she bought according to her written agreement was not the lot which had been pointed out to her by the seller. Upon that allegation she seeks a rescission of the written agreement.
I am of the opinion that the allegations of the bill are not sufficient to support the relief sought. No element of fraud or misrepresentation for the purpose of deceiving the purchaser was present in the transaction so far as the allegations go. The contract, which is attached to the bill as part of it, describes the lot as part of a subdivision according to a plat recorded in the Public Records of Dade County. The bill alleges that the lot which was "pointed out to her" was not the lot described in the contract. How the lot was pointed out to her is not alleged; whether it was pointed out on the plat, or whether she went actually upon the ground and examined it, is not alleged.
In any event, if there was a mistake it resulted from such gross lack of care and diligence on her part that it could not be said that she exercised the slightest diligence. She made her payment, executed the notes for the deferred payments, accepted a contract which acknowledges *Page 1022 
that possession of the lot described was tendered by the Company and accepted by her, then, after being absent for six months, returns and says that the lot which was pointed out to her was not the one which she bought according to her agreement.
It would be inequitable to cancel the agreement entered into between the parties under the circumstances alleged in the bill. The purchaser had every opportunity for verification of the description. The ground was platted and a plat of it recorded. She accepted possession of the lot described and agreed to let the first payment go for use and occupation of the land if she failed to pay the first note due six months thereafter. She leaves the State returning six months later and examines or inspects the lot, as she alleges, for the first time. The first note had matured and was unpaid; she had defaulted and under the terms of her agreement she had waived any right to demand and ask for the return of any money paid by her on the agreement.
There is a legal duty to exercise care in all transactions. If a mistake results from the neglect of one to exercise care there can be no such mistake of fact as equity will relieve against. If equity should relieve the complainant from her contract in this case there would be no stability in contracts of like character. See Steinmeyer v. Schroeppel, 226 Ill. 9, 80 N.E. Rep. 564; Arden v. Boone, (Tex. Civ. App.), 187 S.W. Rep. 995, 6 R. C. L. p. 623, Sec. 42; Grymes v. Sanders, 93 U.S. 55, 23 L.Ed. 798.
The means of knowledge were easily accessible to the complainant and she should have exercised at least that degree of diligence which may be fairly expected from a reasonable person. *Page 1023